Eschweiler, J.
(dissenting). The sole question was, Did Mrs. Williams on July 19, 1922, know who by relationship to her or her deceased husband were the natural objects of her bounty, appreciate what property she had, keep such facts sufficiently long in her mind to form a rational judgment concerning them, and rationally declare what she wanted done with her property after death? If so, no matter how sick, infirm in body or mind she might be, or whatever delusions she may have labored under on other subjects, she was in law competent to make a will. Butler's Will, 110 Wis. 70, 78, 85 N. W. 678.
There is the clear, uncontradicted, and unimpeached testimony of Mr. Derse, the attorney at law who drafted the will, that she fully and completely measured up to this test. It was from Mrs. Williams that he learned the names of the several beneficiaries, their residences, and the amounts to be given to each in the eminently fair, natural, and just disposition that she made by her will of the $15,000 she then had.
To her own blood relatives she left about what she had received from her own father in 1903, as she had then done by the first will. She gives to the two children of her deceased husband $5,000, which was the amount she had received from him on his death -in 1914.
Grant that at times she fancied that her husband and her father were still alive, yet such or any other delusions were not manifest at the time she dictated her will and certainly played no part in the disposition she then made. Stress is laid upon the many instances of forgetfulness on her part *173of things in the near, and a dwelling upon incidents of the remote past. Such, however, accompany old age itself and are not of themselves indicia of senile dementia.
There is in the record uncontradicted medical testimony that one in the last stages of senile dementia, the condition found to exist by the trial court, cannot write. Her signatures to the documents of 1903 and of 1922, with many other examples of her handwriting, are in the record. Though between the two wills is the interval of nineteen years; the breaking of her arm, after which she did but little writing; and the physical weakness inevitable with old age, yet the later signature is a demonstration that when she signed the document written by Mr. Derse she could not have been the driveling imbecile contestants claim she was.
Will of Emerson, 183 Wis. 437, 198 N. W. 441, presents a parallel case, and I think the result there reached of sustaining the will should have been the result here.
Without further comment, but feeling so strongly that the clear and convincing evidence as to her mental capacity to execute a will at the time that she did sign the document proposed for probate ought not to have been discarded and her just and natural desire thwarted to render unto her own blood that which she had received from her father, and unto the blood of her husband that which she had received from him, I must register my dissent.
I am authorized to state that Mr. Justice Doerfler joins in this dissent.